DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (US 2018/0150899) in view of Freedman et al. (US 2014/0205196), and further in further in view of Nihei (US 6,477,548) and Hiroshi et al. (JP 2012215989A).
As per claim 1, Waldron et al., hereinafter Waldron, discloses a non-transitory computer readable storage medium encoded with an information supplying program executed by a computer having a display unit, the program causing the computer execute: 
an authentication step of performing authentication with a server for accessing an AR library which causes an imaging device to operate as an AR camera (Figure 5, item 502 performs authentication; Figure 1, item 114 as a AR library); 

a selection step of causing the server to select a set of information based on the item packaging design of merchandise that was photographed, from among a plurality of sets of information related to the merchandise (Figure 5, item 520 where a recommendation is presented; [0051] where the offer is among a plurality of offers); and 
a display step of displaying the set of information selected on the display unit (Figure 4, item 408),  
wherein the selection step causes the server to select the information as one photoframe image randomly from among a plurality of photoframe images stored to correspond to the item packaging design photographed (Figure 2 where the virtual object 202 overlays onto object 204 in a real scene), 
wherein the display step superimposes the photoframe image which was selected on a live-view image of the imaging device and displays on the display unit (Figure 2 where the virtual object 202 overlays onto object 204 in a real scene),
27 wherein the information supplying program further comprises a storage step of storing a composite image made by compositing an image photographed by the imaging device and the photoframe image (Figure 1, item 123).  
It is noted Waldron does not explicitly teach the virtual object is a photoframe image and each of the plurality of photoframe images is composited with an image photographed by the imaging device as if the photographed image was displayed in a photoframe. However, this is known in the art as taught by Freedman et al., hereinafter Freedman. Freedman discloses a digital photo generation method in which templates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Freedman into Waldron because Waldron discloses a method of getting information of a merchandise and Freedman further discloses the location based photoframes could be combined with the images taken for the purpose of generating a user designed graphics.
Freedman discloses photoframe images could be stored in a database (Abstract). It is noted Waldron and Freedman do not explicitly teach 
the plurality of photoframe images comprises at least a graphic of a mascot of the merchandise. However, this is known in the art as taught by Nihei. Nihei discloses a database updating method in which the content information of the merchandise image and/or merchandise character could be stored in a database to be retrieved (col. 4, line 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Nihei into Waldron and Freedman because Waldron and Freedman disclose a method of getting information of a merchandise and Nehei further discloses the photoframes could include character of a merchandise for the purpose of generating a personized graphics.
It is noted in the selection step, Waldron, Freedman and Nehei do not explicitly teach 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Hiroshi into Waldron, Freedman and Nehei because Waldron, Freedman and Nehei disclose a method of getting information of a merchandise and Hiroshi further discloses a marker could be used to retrieve information the purpose of generating a personized information.


wherein the item packaging design includes at least one of a letter, a picture pattern and a graphic ([0023] where the photoframe can be colors, patterns, icons, images and/or template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Freedman into Waldron, Nehei and HIroshi because Waldron, Nehei and Hiroshi disclose a method of getting information of a merchandise and Freedman further discloses the location based photoframes could be combined with the images taken for the purpose of generating a user designed graphics.
Claim 4 is a method with limitations similar to claim 1, and therefore is similarly rejected as claim 1.
Claim 5 is a system claim with limitations similar to claim 1, and therefore is similarly rejected as claim 1.
As per claim 6, Waldron, Freedman, Nehei and Hiroshi demonstrated all the elements as disclosed in claim 1, and Waldron further discloses 
a video step of photographing with the imaging device a video composited with the set of information selected, wherein the storage step stores a video composited with the photoframe image, the video being photographed by the imaging device ([0120] [0121] where the images could be a video stream).

Response to Arguments

Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 4 and 5 under Waldron et al. (US 2018/0150899), Freedman et al. (US 2014/0205196) and Nihei (US 6,477,548) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Waldron et al., Freedman et al., Nihei and further in view of Hiroshi et al. (JP 2012215989A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 24, 2022